Citation Nr: 0730779	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1980 to April 
1986.  The veteran also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as a 
member of the Tennessee Army National Guard from March 1988 
to March 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.  In 
April 2006, this case was remanded by the Board for 
additional development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's hearing loss was incurred in or aggravated by 
his active service.

2.  It is as likely as not that the veteran's tinnitus is 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006 and May 
2006; a rating decision in January 2004; and a statement of 
the case in December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Additional evidence 
received in March 2007 consists of a portion of the May 2006 
VA examination report which was previously of record.  Thus, 
a supplemental statement of the case was not required.  
38 C.F.R. § 19.37.

VA sent requests for the veteran's active duty service 
medical records dated from June 1980 to April 1986 to the 
Records Management Center (RMC) and the National Personnel 
Records Center (NPRC).  However, the RMC and NPRC responded 
that the records could not be located.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in developing his or her claim.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 67 (1991).  
However, VA has obtained service medical records from the 
Tennessee Army National Guard and the veteran submitted 
service medical records dated from August 1980 to November 
1988.  VA has also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.  Service connection may also 
be established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Other 
organic diseases of the nervous system, such as sensorineural 
hearing loss, are chronic diseases with a presumptive period 
of one year.  38 C.F.R. §§ 3.307, 3.309.


Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).
Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain chronic diseases, like sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive 
periods do not apply for either ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran contends that he was exposed to prolonged loud 
noise while working extremely close to or inside of trucks, 
tanks, and helicopters without hearing protection during 
active duty, including service in the Tennessee Army National 
Guard.  While his DD Form 214 is not available, his NGB Form 
22 provides that he served as a petroleum supply specialist.

The available active duty service medical records include a 
May 1983 clinical note with an assessment of otitis media.  
Service medical records from the Tennessee Army National 
Guard include examination reports dated in March 1988 and 
March 1992 which are void of findings, complaints, symptoms, 
or diagnoses of tinnitus or hearing loss.  A June 1998 
examination report shows a diagnosis of hearing loss due to 
industrial noise exposure and a recommendation for a hearing 
consultation.

A private audiogram performed in July 2003 shows complaints 
of hearing loss, pain, and dizziness in the ears.  The 
veteran reported that his left ear was worse than the right.  
A February 2004 audiogram report shows a diagnosed left ear 
hearing loss of unknown etiology.  At that time, he 
complained of constant tinnitus which affected his sleep.

VA medical records dated in May 2004 show complaints of 
chronic ringing in the ears over the past ten to twelve years 
and decreased hearing bilaterally, with the left ear worse 
than the right.  He also reported a history of exposure to 
loud noises.  The impression was tinnitus with decreased 
hearing.
In January 2005, he presented for an audiological evaluation 
with complaints of hearing loss, earache (ear pain), ringing 
in the ears, and difficulty sleeping.  He provided a history 
of noise exposure from artillery or other military noise over 
the course of twenty-one years.  He was diagnosed with mild 
low frequency hearing loss rising to normal in the right ear 
with moderately severe rising to mild mixed hearing loss in 
the left ear.  The assessment was subjective tinnitus and 
mixed conductive sensorineural left ear hearing loss.

In May 2006, he underwent a VA audiological examination.  He 
provided a history that included military noise exposure 
without the aid of hearing protection, occupational noise 
exposure with the aid of hearing protection, and recreational 
noise exposure consisting of hunting without the aid of 
hearing protection.  He also provided a history of tinnitus.  
Upon examination, he was diagnosed as having a mild to 
moderately severe, mixed hearing loss in the left ear.  
Hearing loss in the right ear was normal except for a mild 
hearing loss at 250 and 1000 Hertz.

The examiner's review of the claims file included a review of 
prior audiograms.  The examiner opined that the veteran's 
hearing loss was not caused by or a result of military noise 
exposure.  The rationale provided was that the left ear 
hearing loss was conductive in the low frequencies and was 
therefore not the result of noise exposure as described by 
the veteran.  The examiner further explained that hearing 
loss from the noise described would be sensorineural and most 
likely high frequency hearing loss which was not present on 
audiograms performed in 2003 or 2004 and therefore cannot be 
from military service.  The examiner also noted that a 2005 
audiogram showed a similar hearing loss but that the hearing 
loss was conductive.  With respect to tinnitus, the examiner 
opined that the tinnitus was at least as likely as not caused 
by or a result of military noise exposure.

Hearing Loss

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.

While the National Guard service medical records are positive 
for a diagnosis of hearing loss and the competent medical 
evidence shows that the veteran now suffers from hearing 
loss, there is a competent medical opinion that it is less 
likely than not that the condition is related to the 
veteran's service, including active duty and National Guard 
service.  In fact, the National Guard records relate hearing 
loss to industrial noise exposure.  However, hearing loss is 
not shown during active duty, and sensorineural hearing loss 
is not shown within one year following the veteran's 
separation from active duty.  The medical opinion of record 
found that the veteran's hearing loss was not related to 
noise exposure during his service.  There is no contrary 
medical opinion of record.  In the absence of competent 
medical evidence linking any current hearing loss to service, 
service connection must be denied.

The Board recognizes the contentions of the veteran and his 
friends as to the diagnosis and relationship between his 
service and the claimed condition.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, 
neither the veteran nor his friends are competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
their assertions do not constitute competent medical evidence 
that his current hearing loss began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that hearing loss was incurred in or aggravated by 
service.  Therefore, service connection for hearing loss is 
denied.

Tinnitus

Based on a thorough review of the record, the Board finds 
that it is as likely as not that the veteran's tinnitus is 
related to service.  Here, the competent medical evidence 
includes a medical opinion that links the veteran's tinnitus 
to his service.  There is not contrary opinion of record.  
Therefore, resolving all doubt in favor of the veteran, the 
Board finds that tinnitus is shown to be proximately due to 
or the result of service and.  Therefore service connection 
for tinnitus is granted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


